Per Curiam.

The evidence shows that the plaintiff went deliberately upon the track about fifty feet ahead of a moving car. Some trucks passing along the street prevented his going ahead, but it does not appear that there was anything to prevent his stepping back. This he made no effort to do. It may be that he was justified in going on to the track, but when he found that *820he could not cross he should have made some effort to retrace his steps.
The judgment is right and should be affirmed.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed.